—Order unanimously affirmed without costs. Memorandum: Supreme Court properly denied that part of defendants’ motion for summary judgment dismissing the Labor Law § 240 (1) claim. Defendants failed to establish as a matter of law that plaintiff was injured in the course of performing routine maintenance rather than repairing the sign (see, Smith v Shell Oil Co., 85 NY2d 1000, 1002; Izrailev v Ficarra Furniture, 70 NY2d 813, 815). (Appeals from Order of Supreme Court, Erie County, O’Donnell, J. — Summary Judgment.) Present — Pigott, Jr., P. J., Hayes, Hurlbutt, Scudder and Lawton, JJ.